Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 19, 2022. Claims 1, 2, 5, 6, 13-17, 19, 21, 23-25, 28, 30, 32, 34, 35, 38-43, 45 and 46 are pending. Claims 14-17,19,21,23-25,28,30,32,34-35,38-43 and 45-46 are withdrawn. Claims 1, 2, 5-6 and 13 are currently examined. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1, 2, 5-6 and 13), directed to an engineered oncolytic virus that expresses one or more exogenous membrane bound immune cell targeting ligands comprising an uncleaved signal anchor, in the reply filed on Sep. 19, 2022, is acknowledged. 
For the species election requirement, Applicant elects 1) an engineered immunoglobulin Fc domain for the embodiment of cell targeting ligands, and 2) signal anchor domain of neuraminidase of uncleaved signal domain.
Applicant argues that the specific technical feature of Group II is present and in common with elected Group I, and that Group I and II each fall under §1.475(b)(2) and should be rejoined. Applicant’s arguments are not persuasive. Applicant did not address the issue presented in the previous Office action that the technical feature shared between the different groups of inventions are not shared special technical feature because it does not provide a contribution over the prior art. However, it has been noted in the previous Office action, Group II which is directed to a method of using the product of Group I, will be rejoined in the future if the elected Group I is found to be allowable.
To the species election requirement, Applicant argues that the present genus of 3 cell targeting ligands and 7 signal anchor domains each represents a finite number of species and thus Applicant should not be required in the present application to elect a species when applicants have not claimed an unreasonable number of species. Applicant’s arguments are not persuasive. Applicant did not address the issue of technical feature shared among the inventive groups that are also relied upon in the species election requirement. Moreover, there is no requirement that species election requirement may only be made for genesis with infinite or “unreasonable” number of species. 
For the reasons above, the Restriction is deemed to be proper and is made Final. Accordingly, claims 14-17, 19, 21, 23-25, 28, 30, 32, 34, 35, 38-43, 45 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 

	Specification – Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) as follows:
The specification does not contain sequence identifiers (SEQ ID NO:) in all locations where sequences are disclosed, see at least FIG. 4. To correct this, the sequences in figures can be referred to in either the figure or the Brief Description of Drawings. If the prior filed Sequence Listing does not contain updated sequences, Applicant is also required to submit a replacement Sequence Listing that includes all updated sequences.
                Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this Office Action will be held non-responsive.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champion et al. (US 2017/0056458 A1, published on Mar. 2, 2017).
Claim 1 directed to an engineered oncolytic virus expressing one or more exogenous membrane bound immune cell targeting ligands comprising an uncleaved signal anchor. Claim 13 specifies a pharmaceutical composition comprising the engineered oncolytic virus of claim 1.   
Champion teaches an oncolytic adenovirus with selectivity for cancer cells, wherein the adenovirus comprises a transgene under the control of a promoter endogenous to the virus, wherein the transgene comprises a DNA sequence encoding a B7 protein or an active fragment thereof. It teaches that, once in the cancer cells the B7 proteins encoded by the virus can be expressed on the cancer cell surface, which is the desired location of the B7 protein to be biologically active. See e.g. [0017]. It teaches that the encoded B7 protein comprises a sequence capable of anchoring the protein on the surface of a cell, for example a transmembrane domain sequence, GPI anchor or the like. See e.g. [0018]. It teaches that in one embodiment the cancer cell is infected with a virus expressing a B7 protein on cell surface of the cancer cell, wherein the B7 protein is suitable for providing at least the co-stimulatory signal to activate a T cell, and/or may bind to and inhibit the activity of PD-L1 expressed on the surface of the cancer cell or other cells in the local microenvironment. See e.g. [0019].
Accordingly, Champion teaches an engineered oncolytic virus (adenovirus) expressing one or more exogenous membrane bound immune cell targeting ligands (the B7 protein) comprising an uncleaved signal anchor (the B7 transmembrane domain). 
Therefore, Champion anticipates claims 1 and 13. 

Claims 1, 2, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundick et al. (US 2009/0214590 A1, published on Aug. 27, 2009).
Claims 1 and 13 are described above. Claim 2 specifies that the engineered oncolytic virus is a fusogenic oncolytic virus. Claim 5 specifies that the uncleaved signal anchor is a neuraminidase transmembrane segment. 
Sundick teaches an invention relating to virus vaccines with augmented, e.g., enhanced and/or extended immunogenicity. The virus vaccines of the invention comprise an envelope bound immunomodulatory protein, e.g., a cytokine, chemokine or costimulatory molecule. The immunomodulatory protein serves as an adjuvant to augment, e.g., enhance or extend the immunogenicity of the virus vaccine, thereby augmenting, e.g., enhancing or extending immune response to the virus when administered to a subject. See Abstract. 
Sundick teaches that in one aspect, invention is directed to a composition comprising an enveloped virus expressing an envelope-bound, immunomodulatory protein linked to a viral envelope protein, or fragment thereof. See e.g. [0011]. It teaches that the virus used in the methods of the invention may be any enveloped viruses, including as examples, viruses selected from the group consisting of human influenza viruses, avian influenza viruses, parainfluenza viruses, respiratory syncycial virus (RSV), Hepatitis B, Hepatis C, human immunodeficiency virus (HIV), human T-cell leukemia virus (HTLV-1/2), feline leukemia virus (FeLV), avian sarcoma virus, Herpesvirus, varicella-zoster virus (VZV), cytomegalovirus (CMV), lymphocytic choriomeningitis virus (LCMV), Epstein-Barr virus (EBV), Ebola and Marburg viruses, Dengue, West Nile virus, Hantavirus, SARS, small pox, Newcastle disease virus (NDV), infectious bronchitis virus (IBV), infectious laryngotracheitis virus (ILTV), and rabies. See e.g. [0014]. It is noted that many of the above enveloped viruses are oncolytic viruses, and some oncolytic fusogenic viruses, such as parainfluenza viruses, respiratory syncytial viruses, etc. 
Sundick teaches that the immunomodulatory proteins used in the invention include cytokines, chemokines or costimulatory molecules or fragments thereof, such as cytokines selected from IL-1, IL-2, IL-4, IL-5, IL-6, IL-10, IL-12, IL-15, IL-18, GM-CSF and INFg, chemokines selected from the group consisting of IL-8, SDF-1a, MCP1, MCP2, MCP3 and MCP4 or MCP5, RANTES, MIP-5, MIP-3, eotaxin, MIP-1a, MIP-1b, CMDC, TARC, LARC, and SLC, costimulatory molecule selected from the group consisting of CDSO, CD86, ICAM-1, LFA-3, C3d, CD40L and Flt3L. See e.g. [0012]. It teaches that examples of viral envelope glycoproteins for use in the present invention include, but are not limited to neuraminidase (NA), hemagglutinin (HA), hemagglutinin-neuraminidase (HN) or hemagglutinin-esterase-fusion (HEF) glycoproteins from viruses belonging to the orthomyxoviridae. See e.g. [0058].
Accordingly, Sundick teaches an engineered oncolytic virus (e.g. influenza virus, parainfluenza virus, RSV, LCMV etc., some of them may be fusogenic viruses) expressing one or more exogenous membrane bound immune cell targeting ligands (e.g. cytokines, chemokines or other immunostimulatory proteins) comprising an uncleaved signal anchor (e.g. neuraminidase transmembrane domain). 
Therefore, Sundick teaches each and every aspect of claims 1, 2, 5 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Champion et al. (US 2017/0056458 A1, published on Mar. 2, 2017), as applied above, in view of Curiel et al. (US 2002/0187543 A1, published on Dec. 12, 2002).
Claim 2 specifies that the oncolytic virus of claim 1 is fusogenic.
Relevance of Champion is set forth above. However, it is silent on if the oncolytic adenovirus used in the studies is fusogenic.
Curiel teaches an invention relating to methods of increasing adenoviral vector dispersion within tumor mass by inducing syncytial formation with fusogenic membrane glycoproteins, demonstrating the utility of fusogenic membrane glycoproteins as dispersion agents and suggest that fusogenic membrane glycoproteins can improve the efficacy of conditionally replicative adenovirus gene therapy. See e.g. Abstract.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the adenovirus vector used in Champion with those fusogenic adenoviral vector of Curiel to make use of the fusogenic properties of the vector in cancer therapy.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Champion et al. (US 2017/0056458 A1, published on Mar. 2, 2017) and/or Sundick et al. (US 2009/0214590 A1, published on Aug. 27, 2009), as applied above, in view of Copik et al. (US 2015/0190471 A1, published on Jul. 9, 2015).
Claim 6 further specifies that the one or more exogenous membrane bound immune cell targeting ligands comprises an engineered immunoglobulin Fc domain, a protein agonist of the NK cell receptor NKG2D, or a protein epitope region that is reactive to anti-CD19, wherein the Fc domain is modified to have an inverted orientation with the amino terminal end facing intracellularly.
Relevance of Champion and Sundick is set forth above. However, they are silent on an engineered immunoglobulin Fc domain, a protein agonist of the NK cell receptor NKG2D, or a protein epitope region that is reactive to anti-CD19.
Copik teaches an invention relating to compositions comprising plasma membrane vesicles comprising an NK cell effector agent such as IL-15, IL-21, IL-2, 41BBL, IL-12, IL-18, MICA, 2B4, LFA-1, or BCM1/SLAMF2. See e.g. [0009-0016]. It teaches that the disclosed compositions may comprise a membrane self-inserting peptide conjugated to an NK cell effector agent, wherein the membrane self-inserting peptide is a molecule that promotes insertion into a membrane and can be human Fc, GPI, transmembrane T cell receptor, or pHLIP. See e.g. [0017]. Of the NK cell effector agents above, at least MICA is an NKG2D agonist. See e.g. Blery et al. (J Immunol 2018; 200:2229-2230), teaching antagonizing interactions between MICA and NKG2D.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce an NK cell effector agent, e.g. the NKG2D agonist MICA, disclosed in Copik into the studies of Champion or Sundick to replace an immune effector portion in the membrane proteins. One would have been motivated to do so, e.g., to test the immune modulating effect of MICA in the study platforms of Champion or Sundick.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Champion et al. (US 2017/0056458 A1, published on Mar. 2, 2017) and/or Sundick et al. (US 2009/0214590 A1, published on Aug. 27, 2009), in view of Copik et al. (US 2015/0190471 A1, published on Jul. 9, 2015), as applied above, further in view of Ostrand-Rosenberg et al. (J Immunol. 2014 Oct 15;193(8):3835-41).
This rejection addresses the elected species of an engineered immunoglobulin Fc domain for the embodiment of cell targeting ligands.
Relevance of Champion, Sundick and Copik is set forth above. However, they are silent on using an engineered immunoglobulin Fc domain for the embodiment of cell targeting ligands, even though Champion mentions a study about a CD80-Fc fusion protein immune modulating effector in regulating PDL1-PD1 mediated T cell response (citing Ostrand-Rosenberg). See e.g. [0014].
Ostrand-Rosenberg teaches a study involving a soluble fusion protein CD80-Fc (consisting of the extracellular CD80 IgV and IgC regions fused to an IgG Fc domain), showing that both the soluble CD80-Fc and membrane-bound CD80 prevented PD-1 from binding to PD-L1+ tumor cells and maintained IFN-g production by activated PD-1+ CD4+ and CD8+ T cells. See e.g. page 3839, left column, para 4. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the CD80-Fc, disclosed in Ostrand-Rosenberg into the studies of Champion or Sundick to replace an immune effector portion in the membrane proteins. One would have been motivated to do so, e.g., to test the immune modulating effect of the CD80-Fc in the study platforms of Champion or Sundick.
Regarding to the orientation of the Fc peptide as claimed, i.e. with the amino terminal end facing intracellularly (which is different from being located intracellularly, otherwise the Fc would be encompassed by the “uncleaved signal anchor” which is taught in Copik as a membrane self-insertion peptide. See e.g. [0078]), Ostrand-Rosenberg shows a schematic picture of the soluble CD80-Fc in Figure 3: 
    PNG
    media_image1.png
    49
    213
    media_image1.png
    Greyscale

It appears that the N-terminal end of Fc is linked to the C-terminal end of the CD80 peptide. There are only two possible orientations for Fc to have relative to the plasma membrane for the engineered immune effector fusion protein comprising CD80-Fc and an uncleaved membrane anchor – one with the membrane anchor fused to the CD80-Fc on its N-terminal end, the other with the membrane anchor fused to the CD80-Fc on its C-terminal end, one of ordinary skill in the art would have been able to arrive at the claimed orientation through routine experimental optimization, unless there is evidence that the orientation as claimed produces unexpected results. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648